Monaker Group, Inc. 10-Q [mkgi-10q_083119.htm]

 

Exhibit 10.4

 



SECOND AMENDMENT TO

AMENDED PROMISSORY NOTE

 

This Second Amendment to Amended Promissory Note (this “Agreement”), dated
October 10, 2019 and effective as of August 31, 2019 (the “Effective Date”),
amends that certain Amended Promissory Note in the original principal amount of
$230,000, as amended by the First Amendment to Promissory Note dated March 12,
2019 and effective February 28, 2019 (as amended and extended to date, the
“Note”, a copy of which have been filed as exhibits to the Lender’s filings with
the Securities and Exchange Commission1) made and entered into effective as of
October 19, 2018, by and between Bettwork Industries Inc., a Nevada company,
having an address at 704 North 39th Street, Suite 120, Ft Pierce, FL 34947
(“Borrower”) and Monaker Group Inc., located at 2893 Executive Park Drive, Suite
201, Weston, Florida 33331 (“Lender”). Certain capitalized terms used below but
not otherwise defined shall have the meanings given to such terms in the Note.

 

WHEREAS, the Borrower and the Lender desire to amend the Note to extend the
Maturity Date of the Note on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other good and valuable
consideration, which consideration the parties hereby acknowledge and confirm
the receipt and sufficiency thereof, the parties hereto agree as follows:

 

1.                  Amendment to Note.

 

(a)

Effective as of the Effective Date, the definition of “Maturity Date” in the
introductory paragraph of the Note shall be amended from “August 31, 2019” to
“February 29, 2020” (the “Maturity Extension”).

 

2.                  Confirmations.

 

(a)

Lender agrees and confirms that the Note shall be due and payable on February
29, 2020, as a result of the Maturity Extension described herein.

 

(b)

The Lender agrees and confirms that the Note is not currently in default.

 

(c)

The Lender and Borrower agree and confirm that the total Principal Amount of the
Note is currently $190,000.

 

3.                  Consideration. Each of the parties agrees and confirms by
signing below that they have received valid consideration in connection with
this Agreement and the transactions contemplated herein.

 

 

--------------------------------------------------------------------------------

1 https://www.sec.gov/Archives/edgar/data/1372183/000158069519000028/ex10-13.htm
and
https://www.sec.gov/Archives/edgar/data/1372183/000158069519000098/ex10-2.htm

 

Page 1 of 4

Second Amendment to Amended Promissory Note

October 10, 2019

 

4.                  Mutual Representations, Covenants and Warranties. Each of
the parties, for themselves and for the benefit of each of the other parties
hereto, represents, covenants and warranties that:

 

(a)

Such party has all requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the legal, valid and
binding obligation of such party enforceable against such party in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general equitable principles;

 

(b)

The execution and delivery by such party and the consummation of the
transactions contemplated hereby and thereby do not and shall not, by the lapse
of time, the giving of notice or otherwise: (i) constitute a violation of any
law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such party is
bound or affected; and

 

(c)

Any individual executing this Agreement on behalf of an entity has authority to
act on behalf of such entity and has been duly and properly authorized to sign
this Agreement on behalf of such entity.

 

5.                  Further Assurances. The parties agree that, from time to
time, each of them will take such other action and to execute, acknowledge and
deliver such contracts, deeds, or other documents as may be reasonably requested
and necessary or appropriate to carry out the purposes and intent of this
Agreement and the transactions contemplated herein.

 

6.                  Effect of Agreement. Upon the effectiveness of this
Agreement, each reference in the Note, and/or any other documents, agreements or
understandings entered into in connection therewith (collectively, “Ancillary
Agreements”), to “Amended Promissory Note”, “Promissory Note”, “Note”,
“Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to such Note as modified or amended hereby.

 

7.                  Note to Continue in Full Force and Effect. Except as
specifically modified or amended herein, the Note and Ancillary Agreements, and
the terms and conditions thereof shall remain in full force and effect.

 

8.                  Entire Agreement. This Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties and representations
among the parties with respect to the transactions contemplated hereby and
thereby, and supersedes all prior agreements, arrangements and understandings
between the parties, whether written, oral or otherwise.

 

9.                  Construction. In this Agreement words importing the singular
number include the plural and vice versa; words importing the masculine gender
include the feminine and neuter genders.

 

Page 2 of 4

Second Amendment to Amended Promissory Note

October 10, 2019

 

 

10.              Governing Law. This Agreement shall be governed by the laws of
the State of Florida without regard to choice of law consideration. Borrower
hereby irrevocably consents to the jurisdiction of the courts of the State of
Florida and of any federal court located in such State in connection with any
action or proceeding arising out of or relating to the Note or this Agreement.

 

11.              Heirs, Successors and Assigns. Each and all of the covenants,
terms, provisions and agreements herein contained shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. Borrower shall not assign any of its
rights or obligations under the Note without the Lender’s prior written
approval, provided that such obligations shall automatically be assigned to any
successor of the Borrower.

 

12.              Counterparts and Signatures. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No party shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.

   

[Remainder of page left intentionally blank. Signature page follows.]



Page 3 of 4

Second Amendment to Amended Promissory Note

October 10, 2019

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date set forth on the first page hereof to be effective
as of the Effective Date.



“Pledgor”:2   “Borrower”:       Pledgor of Bettwork Industries Inc.   Bettwork
Industries Inc. Preferred Supervoting Securities           Bettwork Industries
Inc.           By: /s/ Ashvin Mascarenhas   By: /s/ Ashvin Mascarenhas Name:
Ashvin Mascarenhas   Name: Ashvin Mascarenhas Title: Chairman, Bettwork
Industries Inc.   Title: President             By: /s/ Ashvin Mascarenhas   By:
/s/ Ashvin Mascarenhas Name: Ashvin Mascarenhas   Name: Ashvin Mascarenhas
(Individually)   (An Individually)           “Lender”           Monaker Group,
Inc.           By: /s/ William Kerby     William Kerby       Chief Executive
Officer



 





 





 





 



 

 

   



 

2Approving, confirming, ratifying and agreeing to the terms and conditions of
this Agreement and the Note.

 

 



Page 4 of 4

Second Amendment to Amended Promissory Note

October 10, 2019